     Case: 1:16-cv-03967 Document #: 120 Filed: 09/18/19 Page 1 of 19 PageID #:1194




                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION

    NAJEH ABDALLAH, individually and on       )
    behalf of classes of similarly situated   ) Case No. 16-cv-3967
    individuals,                              )
                                              ) Judge Joan B. Gottschall
                   Plaintiff,                 )
           v.                                 )
                                              )
    FEDEX CORPORATE SERVICES, INC.,           )
    a Delaware corporation, HARTE HANKS, )
    INC.,      a      Delaware   corporation, )
    C3/CUSTOMERCONTACTCHANNELS,               )
    INC., a Florida corporation,              )
                                              )
                   Defendants.                )
                                              )


                                 MEMORANDUM OPINION AND ORDER


          If something is preventing a package shipped internationally from being delivered,

defendant FedEx Corporate Services, Inc. (“FedEx”), or, as in this case, a contractor providing

call center services, makes a “trace call” to the shipper. 1 Resp. to JSMF ¶ 12. As a result of a

"glitch" in a FedEx database, agents of defendants Harte Hanks, Inc. (“Harte Hanks”) and

C3/Customercontactchannels, Inc. (“C3”), placed over 200 trace calls to plaintiff Najeh

Abdallah's ("Abdallah") cell number between August 2015 and June 2016. See Resp. to JSMF

¶ 19; Resp. to SAF ¶¶ 2–6. Abdallah filed a two-count class action complaint against C3, FedEx,

and Harte Hanks under the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227.



1
  For the sake of brevity, the court refers to Defendants’ Joint Local Rule 56.1(a)(3) statement of material facts as “JSMF” and to
plaintiff's Local Rule 56.1(b)(3) statement of additional facts as “SAF.” See JSMF, ECF No. 97; Resp. to JSMF, ECF No. 102;
Resp. to SAF, ECF No. 115. Plaintiff’s 11-paragraphs statement of additional facts begins on page 15 of his response to the
JSMF. ECF No. 102 at 15.


                                                                1
  Case: 1:16-cv-03967 Document #: 120 Filed: 09/18/19 Page 2 of 19 PageID #:1194




       The court has before it defendants' motion for summary judgment on both counts.

Abdallah responded to the motion for summary judgment in part that he no longer wished to

pursue Count I. He has filed a separate motion, which defendants oppose, seeking leave to

amend his complaint to drop Count I.

                                         I. Background

       A. Facts

       Most of the facts surrounding the making of the trace calls at issue here are undisputed.

Abdallah registered his cell number with the national do-not-call database in 2006. Resp. to SAF

¶ 1. FedEx contracts with C3 and Harte Hanks to place trace calls to FedEx customers (among

other services). Resp. to JSMF ¶ 12. C3 and Harte Hanks' trace agents use a software system

called “One Source” operated by FedEx. Resp. to JSMF ¶ 16. FedEx customers provide the

phone numbers in the “One Source” database when they use the company’s services. Id. at ¶ 18.

The trace call process begins when a C3 or Harte Hanks supervisor assigns a trace agent a

package's tracking number. Id. at ¶ 16. The agent enters the tracking number into “One Source,”

and the system gives the agent a phone number to call. Id.

       The trace agents who called Abdallah were trying to reach other FedEx customers. Resp.

to JSMF ¶¶ 12, 15. An error in the “One Source” system (the exact origin of which is unclear)

caused Abdallah’s cell number to be “auto-populated into a phone number field for other FedEx

customers whose packages were delayed in customs.” Resp. to JSMF ¶ 19; see also Resp. to

SAF ¶¶ 2–5 (undisputed that plaintiff received hundreds of trace calls).

       B. Procedural History

       Defendants answered the first amended complaint in June 2016. ECF No. 17; see also

1st Am. Ans to 1st Am. Compl., ECF No. 21. The court adopted the parties’ proposed discovery



                                                2
  Case: 1:16-cv-03967 Document #: 120 Filed: 09/18/19 Page 3 of 19 PageID #:1194




schedule on August 10, 2016. ECF No. 22. The schedule required pleadings to be amended by

December 1, 2016, and required discovery to be completed by May 4, 2017. Id. The court set

additional deadlines and referred the case to the assigned magistrate judge for discovery

supervision. Id.

       One day before the deadline to amend pleadings, Abdallah sought leave to amend his

complaint, which the court granted seven days later, ECF No. 31. The Second Amended

Complaint ("SAC"), ECF No. 32, added C3 and Harte Hanks as defendants based on discovery

showing that their representatives placed the calls at issue. See Mem. Supp. Mot. Leave File 2d

Am. Compl. 1, 6, ECF No. 28. Like the prior complaints, the SAC's two counts allege distinct

TCPA violations. Abdallah asserts in Count I that defendants called his cell phone without his

prior express consent using an automated telephone dialing system (“auto dialer” or “ATDS”).

See 47 U.S.C. §227(b)(1)(A)(iii); SAC ¶¶ 38–39. In Count II, Abdallah alleges that his cell

phone number was on the national do not call registry, and defendants therefore violated 47

U.S.C. § 227(c)(5) by calling him to “solicit[ ] the purchase of various package disposition

services from FedEx.” SAC ¶ 43; see also SAC ¶¶ 42–46.

       Almost two months after the SAC was filed, defendants moved to stay the case. ECF

No. 45 (Jan. 26, 2017); see also Minute Entry, ECF No. 41 (Jan. 12, 2017) (setting briefing

schedule on anticipated motion to stay). They argued that the case should be paused until the

D.C. Circuit Court of Appeals ruled in ACA International v. FCC., No. 15-1211, because they

anticipated a ruling on the meaning of the word “capacity” in the TCPA’s definition of an auto

dialer. The TCPA defines the term “automated telephone dialing system” to mean “equipment

which has the capacity — (A) to store or produce telephone numbers to be called, using a

random or sequential number generator; and (B) to dial such numbers.” 47 U.S.C. § 227(a)(1);



                                                3
  Case: 1:16-cv-03967 Document #: 120 Filed: 09/18/19 Page 4 of 19 PageID #:1194




see also Blow v. Bijora, Inc., 855 F.3d 793, 801 (7th Cir. 2017) (discussing FCC’s history of

interpreting this definition). In ACA International, several companies and trade associations

challenged a 2015 FCC ruling "concluding that equipment’s 'capacity' to dial random or

sequential numbers is not limited to its 'present ability.'" Blow, 855 F.3d at 801 (quoting In re

Rules & Regs Implementing the TCPA, 30 FCC Rcd. 7961, 7972 (2015)).

       The magistrate judge granted the motion to stay on March 20, 2017. Order, ECF No. 60

(Gilbert, J.). He concluded that “[t]he D.C. Circuit’s ruling in ACA International, though not

binding, will provide this Court with valuable input on the merits of Plaintiff’s ATDS claim and

the permissible scope of discovery on that claim in this case.” Id. at 2; see also Blow, 855 F.3d

at 802–03 (noting that courts across the nation stayed TCPA cases pending ACA International).

The parties agreed that the do-not-call claim in Count II would likely be unaffected by any ruling

in ACA International. Id.

       ACA International was decided on March 16, 2018. ACA International v. F.C.C., 885

F.3d 687 (D.C. Cir. 2018). The D.C. Circuit rejected the FCC’s interpretation of the word

“capacity” in the TCPA’s definition of an auto dialer. Id. at 695–700. The ACA International

court reasoned that the FCC’s interpretation of the word “capacity” would make virtually every

smart phone an auto dialer because “essentially any smartphone, with the addition of software,

can gain the statutorily enumerated features of an autodialer and thus function as an ATDS.” Id.

at 696. The court found it “untenable to construe the term 'capacity' in the statutory definition of

an ATDS in a manner that brings within the definition's fold the most ubiquitous type of phone

equipment known, used countless times each day for routine communications by the vast

majority of people in the country.” Id. at 698.




                                                  4
    Case: 1:16-cv-03967 Document #: 120 Filed: 09/18/19 Page 5 of 19 PageID #:1194




          After the D.C. Circuit decided ACA International, the magistrate judge directed the

parties to submit a proposed case management plan and entered a revised case management order

on April 20, 2018, ECF No. 75. The order permitted approximately six months of fact and

expert discovery relevant to: “(a) the type of equipment used to place the trace calls at issue, and

(b) the nature of the trace calls made by Defendants.” Id. at 1.

          The parties completed limited discovery. Minute Entry, ECF No. 88 (Nov. 27, 2018).

Defendants then filed their pending motion for summary judgment, and Abdallah responded by

seeking leave to drop Count I, the auto dialer count, from his complaint.

                                            II. The “Auto Dialer” Claim

          Abdallah first sought leave to drop the auto dialer claim in Count I after defendants

moved for summary judgment on it. 2 He invoked Federal Rule of Civil Procedure 15(a)(2),

which tells courts to “freely give leave [to amend a pleading] when justice so requires.” The rule

takes a liberal approach to allowing amendments. Runnion ex rel. Runnion v. Girl Scouts of

Greater Chicago & Nw. Ind., 786 F.3d 510, 520 (7th Cir. 2015).

          Because the December 1, 2017, deadline to amend pleadings has not been extended,

Abdallah must demonstrate good cause to enlarge that deadline under the more demanding

standard of Rule 16(b)(4). Arrigo v. Link, 836 F.3d 787, 797 (7th Cir. 2016); Bell v. Taylor, 827

F.3d 699, 706 (7th Cir. 2016); Alioto v. Town of Lisbon, 651 F.3d 715, 719 (7th Cir. 2011).

While delay alone is rarely a sufficient reason to deny leave to amend under Rule 15(a)(2),

Arrigo, 836 F.3d at 797 (citing Dubicz v. Commonwealth Edison Co., 377 F.3d 787, 793 (7th Cir.

2004) (other citation omitted)), “the primary consideration for district courts [under Rule




2
  Plaintiff does not specify whether he intends to dismiss Count I with or without prejudice. The court infers from the cases
plaintiff cites that he intends a with prejudice dismissal.

                                                                5
  Case: 1:16-cv-03967 Document #: 120 Filed: 09/18/19 Page 6 of 19 PageID #:1194




16(b)(4)] is the diligence of the party seeking amendment.” Alioto, 651 F.3d at 720 (citing

Trustmark Ins. Co. v. Gen. & Cologne Life Re of Am., 424 F.3d 542, 553 (7th Cir. 2005)).

       At the outset, the court finds it hard to understand what the parties perceive to be the

difference between amending the complaint to drop Count I and proceeding to summary

judgment. Defendants insist that Abdallah should not “be shielded” from the consequences of

his decision to pursue Count I in the face of purportedly contrary discovery. Resp. Mot. Leave to

File 3d Am. Compl. 3, ECF No. 113. But if Count I is dropped from the complaint, any

judgment will still almost certainly bar Abdallah from bringing a second suit against defendants

asserting a claim similar to Count I. Under the doctrine of res judicata, a judgment on the merits

bars relitigation by the same parties of “not only those issues actually decided in the prior suit,

but all other issues which could have been brought” here. Matrix IV, Inc. v. Am. Nat'l Bank &

Tr. Co. of Chicago, 649 F.3d 539, 547 (7th Cir. 2011) (quoting Aaron v. Mahl, 550 F.3d 659,

664 (7th Cir. 2008)).

       But suppose leave to amend is denied. Based on the cases Abdallah cites in his reply

brief, see ECF No. 117 at 3–4, he appears to concede that Count I should be dismissed either as

moot or as abandoned. See Beer v. Kellogg Sales Co., 2006 WL 1722335, at *1 n.1 (N.D. Iowa

June 22, 2006) (dismissing claim at summary judgment because plaintiff conceded that it should

be dismissed); Mendrala v. Crown Mortg. Co., 1990 WL 129602, at *4 (N.D. Ill. Aug. 28, 1990)

(denying motion for summary judgment as moot because the plaintiff voluntarily dismissed a

count of the complaint). Indeed, Abdallah’s failure to develop any argument against dismissing

Count I in his summary judgment response is reason enough to grant the motion and dismiss

Count I as abandoned. See Hicks v. Midwest Transit, Inc., 500 F.3d 647, 653–54 (7th Cir. 2007);

Palmer v. Marion Cty., 327 F.3d 588, 597–98 (7th Cir. 2003).



                                                  6
  Case: 1:16-cv-03967 Document #: 120 Filed: 09/18/19 Page 7 of 19 PageID #:1194




       For all that appears, then, the result will be functionally the same no matter which

procedural path is taken: a summary disposition of Count I that bars relitigation of the claim in

any future suit between the same parties. The difference here may be more a matter of

procedural metaphysics than practical. The court nevertheless applies Rule 16(b)(4).

Because plaintiff does not adequately explain his delay in dropping Count I, the motion for leave

to amend must be denied, and Count I must be dismissed as abandoned.

       Defendants contend that Abdallah did not act diligently because their discovery responses

dating to March 2017 should have alerted him to the need to drop Count I. See Resp. to Mot.

Leave to File 3d Am. Compl. 2, ECF No. 113. They point to three discovery events: (1) partial

interrogatory responses propounded in March 2017; (2) interrogatory answers they propounded

in June 2018 and (3) the depositions of corporate representatives of C3 and Harte Hanks taken in

October and November 2018. See id. at 2–3; see also Deps., ECF No. 97-1, Ex. B-C.

       The record refutes defendants’ argument in part. When the magistrate judge stayed the

case in March 2017 (the month defendants claim Abdallah should have dropped Count I), he

found that the ruling in ACA International would provide guidance on the merits and for

determining the course and scope of discovery on Count I. See Order 2, ECF No. 60. Clearly

there was more work to do. Once the stay was lifted, the magistrate judge, in April 2018,

authorized additional fact and expert discovery concerning the equipment used to place the trace

calls at issue. See Case Mgmt. Order 1, ECF No. 75. Importantly, the parties, not the magistrate

judge, proposed this limited discovery. See id. Given that proposal and the discovery that

ensued, defendants’ assertion that Abdallah had everything he needed to drop Count I a year

earlier rings hollow.




                                                7
  Case: 1:16-cv-03967 Document #: 120 Filed: 09/18/19 Page 8 of 19 PageID #:1194




       Abdallah nevertheless falls short of the good cause standard because he does not explain

why he did not act sooner during limited discovery. His lawyer represents generally in his

motion for leave to amend that he decided to drop Count I “in light of the arguments and

evidence only recently presented by Defendants’ motion for summary judgment,” but he does

not discuss what specific evidence and legal argument he means. See Mem. Supp. Mot. for

Leave to File 3d Am. Compl. 3–4, ECF No. 110. The reply similarly does not mention the

period of limited discovery that commenced in April 2018. See ECF No. 117 at 1–5. Abdallah

does not explain why he pressed Count I after the June 2018 interrogatory responses or why he

did not drop Count I after taking depositions of Harte Hanks’ corporate representatives in

October and November 2018.

       The court cannot assume that Abdallah acted with reasonable diligence. The Seventh

Circuit has repeatedly affirmed denials of motions for leave to amend where the plaintiff offered

an insufficient explanation for his delay. See, e.g., Bell, 827 F.3d at 706; Alioto, 651 F.3d at

720–21; see also Arrigo, 836 F.3d at 798 (finding in the absence of an adequate explanation that

delay resulted from “a tactical litigation decision”); Carroll v. Stryker Corp., 658 F.3d 675, 684

(7th Cir. 2011); Trustmark, 424 F.3d at 553. Rule 16(b) is intended in part to "prevent parties

from delaying or procrastinating and to keep the case 'moving toward trial.'" Alioto, 651 F.3d at

720 (quoting 1983 Advisory Committee’s Note to Fed. R. Civ. P. 16). Defendants specifically

complain that they could have avoided the cost of preparing a motion for summary judgment on

Count I had Abdallah dropped it earlier. Resp. 5, ECF No. 113. Abdallah has given the court no

reason to think defendants are wrong or that he could not have with reasonable diligence spared

defendants this expense.




                                                  8
    Case: 1:16-cv-03967 Document #: 120 Filed: 09/18/19 Page 9 of 19 PageID #:1194




         Because Abdallah has not demonstrated good cause to extend the deadline to amend

pleadings, the court denies his motion for leave to file a third amended complaint. Count I is

dismissed at summary judgment as abandoned. 3

                                            III. The Do-Not-Call Claim

         Defendants move for a summary judgment on the do-not-call list claim in Count II.

Consumers may opt into the national do-not-call registry, which “permits a citizen to erect a wall

that no advertiser may penetrate without his acquiescence.” Nat'l Coal. of Prayer, Inc. v. Carter,

455 F.3d 783, 797 (7th Cir. 2006) (Williams, J., concurring) (quotation, dash, and internal

citation omitted). The TCPA permits a person who “has received more than one telephone call

within any 12-month period by or on behalf of the same entity” in violation of the do-not-call list

regulations to sue for actual or statutory damages. 47 U.S.C. § 227(c)(5) (2015). Defendant’s

summary judgment motion asks the court “to determine whether there is a genuine issue for

trial;” the court does not “weigh the evidence and determine the truth of the matter.” Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Thus, summary judgment is appropriate “if the

movant shows that there is no genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A genuine dispute as to any material fact

exists if “the evidence is such that a reasonable jury could return a verdict for the nonmoving

party.” Anderson, 477 U.S. at 242. In resolving summary judgment motions, “facts must be

viewed in the light most favorable to,” and all reasonable inferences from that evidence must be

drawn in favor of, the nonmoving party–but “only if there is a ‘genuine’ dispute as to those



3
  On September 18, 2019, defendants notified, ECF No. 118, the court of a recent decision in this district applying the TCPA’s
definition of an auto dialer in the wake of ACCA International. See Smith v. Premiere Dermatology Forefront Mgmt., LLC, No.
17 C 3712, slip op. at 4–10 (N.D. Ill. Sept. 9, 2019). This court need not reach the questions raised in Smith because Count I
must be dismissed as abandoned.


                                                              9
 Case: 1:16-cv-03967 Document #: 120 Filed: 09/18/19 Page 10 of 19 PageID #:1194




facts.” Scott v. Harris, 550 U.S. 372, 380 (2007); Blasius v. Angel Auto., Inc., 839 F.3d 639, 644

(7th Cir. 2016) (citing Cairel v. Alderden, 821 F.3d 823, 830 (7th Cir. 2016)). “The underlying

substantive law governs whether a factual dispute is material: ‘irrelevant or unnecessary’ factual

disputes do not preclude summary judgment.” Carroll v. Lynch, 698 F.3d 561, 564 (7th Cir.

2012) (quoting Anderson, 477 U.S. at 248). To create a genuine dispute, the contradictory

evidence of a fact must raise more than “[m]ere ‘metaphysical doubt as to the material facts.’”

Id. (quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986)). With

these standards in mind, the court explains the governing legal principles and then turns to the

summary judgment evidence.

       A. Dual Purpose Calls

       It is undisputed that a database “glitch” resulted in the placing of hundreds calls to

Abdallah. See Resp. to JSMF ¶ 19; Resp. to SAF ¶¶ 2–6. The calls were intended for other

FedEx customers, and nothing in the record suggests that the trace agents knew that they were

calling the wrong number. See id. All parties acknowledge that the trace calls serve a useful,

even necessary purpose. The court considers it very unlikely that a trace call placed to the

correct phone number could lead to TCPA liability. The TCPA allows solicitation calls to be

placed with the called party’s prior “express consent,” which FedEx customers almost certainly

provide when they ship a package. 47 U.S.C. § 227(b)(1)(A); see also In re Rules and Regs.

Implementing the Tel. Consumer Protection Act of 1991, 27 FCC Rcd. 1830, 1832 ¶ 4 (Feb. 15,

2012); Payton v. Kale Realty, LLC, 164 F.Supp.3d 1050, (1064–65 N.D. Ill. 2016). Defendants

have not raised the consent issue, however. The scope of Abdallah’s consent to receive calls

intended for other customers may be in doubt. The court does not know. The motion for




                                                10
    Case: 1:16-cv-03967 Document #: 120 Filed: 09/18/19 Page 11 of 19 PageID #:1194




summary judgment must be decided on the grounds the parties have litigated, namely whether

the jury could find that the calls Abdallah received were “dual purpose” calls.

          The precise question here is whether the calls placed to Abdallah's cell number meet the

definition of a telephone solicitation call. See Mem. Supp. Mot. Summ. J. 6, ECF No. 96. The

operative TCPA regulations say that “[n]o person or entity shall initiate any telephone

solicitation” to a residential or wireless number if the number is registered on the do-not-call list.

See 47 C.F.R. § 64.1200(c), (e). The TCPA and the regulations define the term “telephone

solicitation” to mean "the [ ] initiation of a telephone call or message for the purpose of

encouraging the purchase or rental of, or investment in, property, goods, or services, which is

transmitted to any person.” 4 47 C.F.R. § 64.1200(f)(14); see also 47 U.S.C. § 227(a)(4) (TCPA

definition of “telephone solicitation”). The crux of defendant’s argument is that the trace calls at

issue were not intended to encourage the purchase or rental of anything. Rather, the trace calls,

according to defendants, were intended “to resolve a problem with delivering a package so it can

be cleared through customs and delivered to its intended destination.” Mem. Supp. Mot. Summ.

J. 6.

          Abdallah argues, and defendants apparently concede, see id. at 8, that a 2003 FCC ruling

("2003 ruling") discussing "dual purpose" calls supplies the rule of decision here. The 2003 FCC

ruling elaborated on whether and in what circumstances a "dual purpose call" counts as a

telephone solicitation. See In re Rules & Regulations Implementing the Tel. Consumer Prot. Act

of 1991, Report and Order, 18 FCC Rcd. 14014, 14098 ¶ 142 (July 3, 2003). Under the Hobbs



4
  The definition of “telephone solicitation" has three exceptions. Under the regulations, a call or message does not qualify as a
telephone solicitation if it is (i) “[t]o any person with that person's prior express invitation or permission; (ii) “[t]o any person
with whom the caller has an established business relationship;” or (iii) “[b]y or on behalf of a tax-exempt nonprofit organization.”
47 C.F.R. § 64.1200(f)(14); see also 47 U.S.C. § 227(a)(4). No party here argues that these exceptions apply.


                                                                11
 Case: 1:16-cv-03967 Document #: 120 Filed: 09/18/19 Page 12 of 19 PageID #:1194




Act, 47 U.S.C. § 402(a), in the absence of a challenge to the 2003 FCC ruling in the appropriate

federal court of appeals, the FCC's rulings interpreting the TCPA have "the force of law," so this

court must follow them. Blow, 855 F.3d at 803 (citing CE Design Ltd. v. Prism Bus. Media, Inc.,

606 F.3d 443, 448–50 (7th Cir. 2010) and Murphy v. DCI Biologicals Orlando, LLC, 797 F.3d

1302, 1308 (11th Cir. 2015)); accord Toney v. Quality Res., Inc., 75 F. Supp. 3d 727, 737–38

(N.D. Ill. 2014) (applying the 2003 FCC ruling in TCPA suit). The FCC reasoned as follows:

       The so-called “dual purpose” calls described in the record—calls from mortgage
       brokers to their clients notifying them of lower interest rates, calls from phone
       companies to customers regarding new calling plans, or calls from credit card
       companies offering overdraft protection to existing customers—would, in most
       instances, constitute “unsolicited advertisements,” regardless of the customer
       service element to the call. The Commission explained in the 2002 Notice that such
       messages may inquire about a customer's satisfaction with a product already
       purchased, but are motivated in part by the desire to ultimately sell additional goods
       or services. If the call is intended to offer property, goods, or services for sale either
       during the call, or in the future (such as in response to a message that provides a
       toll-free number), that call is an advertisement.

2003 FCC ruling, 18 FCC Rcd. 14014, 14098 ¶ 142 (quoted in Toney, 75 F. Supp. 3d at 737).

       B. Genuine Issues of Material Fact

       It is common ground that one of the purposes of the trace calls Abdallah received was to

get the package delivered to its intended destination. See Resp. to JSMF ¶¶ 13–14. Abdallah

argues that a reasonable jury could find that the trace calls he received were "dual purpose" calls

intended to advertise or sell FedEx’s return shipping services. The court agrees.

       This much is undisputed. One of three things can happen as the result of a trace call: (1)

delivery of the package by resolving the problem that is holding it up in customs; (2) return of

the package to the shipper; or (3) destruction of the package. Resp. to JSMF ¶ 20 (undisputed

portion). FedEx pays for return shipping if the delay is its fault. If the customer is responsible

for the delay, the customer pays the cost of return shipping. Id. ¶ 25. FedEx charges the same



                                                  12
    Case: 1:16-cv-03967 Document #: 120 Filed: 09/18/19 Page 13 of 19 PageID #:1194




rates for return shipping as it does for shipping any package. See Resp. to SAF ¶ 10. By default

FedEx offers to return ship packages at its cheapest, slowest, and lowest-margin shipping

method. See Resp. to JSMF ¶ 24; Resp. to SAF ¶ 10. Nevertheless, nothing requires the

customer to use the lowest-cost option. See Resp. to SAF ¶ 10.

          1. Whether Defendants Incentivize Agents For Return Shipments Is Genuinely Disputed

          Much of the summary judgment evidence concerns the profitability of the trace call

program and the incentives, or lack of them, defendants have established for getting customers to

select return shipping. Genuine disputes on both issues preclude summary judgment.

Defendants emphasize the largely undisputed evidence concerning the lack of formal incentives

they provide for getting customers to select the return shipping option. 5

          First, the record shows that, although the return shipments may be profitable in and of

themselves, FedEx does not profit from the trace call program overall because the overhead costs

of operating the call centers and administering the program exceeds any modest profits made

from return shipments. Resp. to JSMF ¶ 31 (undisputed).

          Even taken favorably to defendants (the opposite of the proper summary judgment

perspective), these facts do not in and of themselves disqualify trace calls from being telephone

solicitations. The FCC has specifically concluded that even “messages that promote goods or

services at no cost are nevertheless unsolicited advertisements because they describe the “quality

of any property, goods or services.” In the Matter of Rules and Regulations Implementing the


5
  Defendants attached a new exhibit to their reply supporting their motion for summary judgment, the supplemental declaration
of Paul Pulse, ECF No. 114-1. Defendants did not seek leave to file Pulse’s supplemental affidavit. Considering facts injected
into summary judgment proceedings at the reply stage “raises important fairness concerns.” Costello v. Grundon, 651 F.3d 614,
635 (7th Cir. 2011). By waiting until the reply stage, defendants deprived plaintiff of the opportunity to request further
discovery, to challenge the supplemental affidavit on its own terms, or to cite evidence in response to the supplemental affidavit.
See id. The court therefore exercises its discretion to disregard Pulse’s supplemental affidavit and the portions of defendants’
reply that rely on it. See id. at 636; Aviles v. Cornell Forge Co., 183 F.3d 598, 604–05 (7th Cir. 1999); Gold v. Wolpert, 876 F.2d
1327, 1331 n.6 (7th Cir. 1989).


                                                               13
 Case: 1:16-cv-03967 Document #: 120 Filed: 09/18/19 Page 14 of 19 PageID #:1194




TCPA, 20 FCC Rcd. 3788, 3804 ¶ 39 (Feb. 18, 2005). Taking a common sense approach to the

issue, the FCC concluded that the calls placed to inform recipients of free opportunity to learn

about timeshares were solicitations despite the fact the learning opportunities were free. Id.

Under similar reasoning, the trace calls here can be found to be telephone solicitations even

though FedEx deems the trace call program unprofitable in the aggregate.

       Defendants also point to undisputed evidence concerning how trace call agents are

evaluated and how C3 and Harte Hanks are paid. None of the defendants track the number of

trace calls that result in return shipments. Resp. to JSMF ¶ 27. FedEx does not pay or provide

other incentives to C3, Harte Hanks, or their agents based on the number of packages returned.

Resp. to JSMF ¶¶ 28–29.

       Despite defendants' formal incentive structures, a reasonable jury could find that FedEx’s

system of evaluating trace agents indirectly places a premium on return shipments. FedEx does

not evaluate Harte Hanks’ agents based on the number of return shipments achieved. See Resp.

to JSMF ¶¶ 30–31. However, agents are evaluated based on the number of calls they “return” to

FedEx for further action each day. See Dep. of Paul Pulse 35:16-18, ECF No. 102-2, Ex. A. The

jury could conclude that a customer who chooses return shipping chooses an attractive option for

a trace call agent who must meet a quota of call returns each day; the other options potentially

involve more complex, and therefore time-consuming, processes. It would therefore be

reasonable to infer that FedEx’s evaluation system coupled with its training incentivizes agents

to push FedEx customers to choose the return shipping option.

       2. Whether Trace Agents Are Trained Indirectly to Encourage Purchases Is Genuinely
          Disputed

       The Seventh Circuit has not applied the FCC’s dual purpose framework. The court finds

the Ninth Circuit’s analysis in Chesbro v. Best Buy Stores, L.P., 705 F.3d 913 (9th Cir. 2012),

                                                14
 Case: 1:16-cv-03967 Document #: 120 Filed: 09/18/19 Page 15 of 19 PageID #:1194




instructive. The court in Chesbro held that automatic calls reminding customers that their points

in a rewards program were about to expire were subject to the TCPA because they “encouraged”

the recipient to redeem the points, a process that required a visit to one of the defendant’s stores.

Id. Though the call appeared to be a reminder call, the record showed that redeeming the points

required the plaintiff to buy something from the defendant, so applying “a measure of common

sense,” the calls effectively encouraged future purchases. Id.

       The summary judgment record here contains even more evidence from which a jury

could find that the trace calls were intended in part to encourage the purchase of return shipping

services. The calls in Chesbro never directly mentioned buying something from the defendant.

Here, however, a jury could find from the disputed evidence that C3 and Harte Hanks’ agents

have been prepared to facilitate return shipment services when speaking with a FedEx customer

and to mention the return shipping option on voicemail messages left for the customer. C3’s

corporate representative testified that C3 agents do not “directly offer return shipping services”

when talking with FedEx customers. The customer must instead request them. Resp. to JSMF

¶ 21 (quoting deposition). FedEx’s corporate representative, on the other hand, testified at his

deposition that trace agents are “trained to mention return shipping or package destruction on all

voicemails left if they are not able to reach a customer.” Dep. of Paul Pulse 60:9-14, ECF No.

102-2, Ex. A. Like mentioning the expiration of points in the reminder calls in Chesbro, a

reasonable jury could find that the purpose of training agents to remind customers of the return

shipping option was indirectly to encourage them to purchase that service.

       Defendants protest that it is undisputed that trace agents have enough training to provide

“basic information” on rates, but the customer must be transferred to a FedEx representative to

arrange the return shipment. See Resp. to JSMF ¶¶ 23, 26; Pulse Dep. 23:17-20 (agents



                                                 15
 Case: 1:16-cv-03967 Document #: 120 Filed: 09/18/19 Page 16 of 19 PageID #:1194




instructed to tell customers package “could be returned” to sender); but see Resp. to JSMF ¶ 22

(Harte Hanks representatives not specifically trained in depth on FedEx’s rates). The fact that

another FedEx representative must arrange for return shipping does not immunize the calls. A

call need only “encourage[ ] [the recipient] to make future purchases;” the caller need not

complete the sale or have the ability to do so. Chesbro, 735 F.3d at 918; see also Toney, 75 F.

Supp. 3d at 745 (finding, at motion to dismiss stage, that calls placed to advertise another

company’s services were dual purpose calls).

       3. Whether Trace Calls provide More than A "Collateral Opportunity" for Purchasing Is
          Genuinely Disputed

       Finally, defendants claim that any of the connection between the calls and the return

shipping options is too attenuated to impose TCPA liability. Viewing the foregoing evidence

and the voicemail messages discussed below in a light favorable to plaintiffs, a reasonable jury

could find otherwise.

       Defendants rely on a number of nonbinding cases generally holding that

“communications that merely include collateral opportunities to purchase something from the

caller do not constitute dual purpose messages where the opportunity to purchase something

from the caller is too attenuated from the purpose of the initial communication.” Edelsberg v.

Vroom, Inc., 2018 WL 1509135, at *6 (S.D. Fla. Mar. 27, 2018), appeal docketed No. 18-11317

(11th Cir. Sept. 16, 2019); see also Smith v. Blue Shield of Cal. Life & Health Ins. Co., 228 F.

Supp. 3d 1056, 1067 (C.D. Cal. 2017); Morris v. Unitedhealthcare Ins. Co., 2016 WL 7115973,

at *12 (E.D. Tex. Nov. 8, 2016). Vroom receives the majority of defendants’ attention, so the

court considers it in depth. See Mem. Supp. Mot. Summ. J. 8–9.

       The defendant, Vroom, Inc. (“Vroom”), bought and sold used cars. Vroom, 2018 WL

1509135, at *1. The plaintiff advertised his car online for sale, and Vroom sent him a text

                                                16
    Case: 1:16-cv-03967 Document #: 120 Filed: 09/18/19 Page 17 of 19 PageID #:1194




message with a link to its website where he could complete an appraisal form Vroom used to

decide whether to offer to buy a customer's car. See id. at *2, 5. The plaintiff argued that the

text message was a dual purpose advertisement because it “included a link to Vroom’s website

and Vroom’s overarching business model involves both the buying and selling of used cars.” Id.

at *4.

          At summary judgment the Vroom court held that the sheer possibility that the plaintiff

could be diverted into a purchase transaction on Vroom’s website did not transform the messages

into solicitations. Id. at *6. It distinguished a number of cases, including Chesbro and Toney,

supra, because they "involved unsolicited advertising communications as compared to the

message” at issue. See id. at *6; see also Smith, 228 F. Supp. 3d at 1067 (“The mere fact that

parts of Blue Shield's website contains the capability of allowing consumers to engage in

commerce does not transform any message including its homepage into telemarketing or

advertising.” (citation omitted)).

          As the Vroom court’s efforts to harmonize cases such as Chesbro and Toney

demonstrates, the facts here are readily distinguishable. 6 The text message in Vroom pointed the

recipient to Vroom’s website without encouraging the plaintiff to purchase anything from Vroom

or advertising anything the plaintiff could buy. See Vroom, 2018 WL 1509135, at *2. Here, in

contrast, as explained above, the jury could conclude that trace agents are trained and

incentivized to get customers to purchase return shipping services. Additionally, the jury could




6
   To cite another example, the nonbinding decision in Alleman v. Yellowbook, 2013 WL 4782217, *1 (S.D. Ill. Sept. 6, 2013), is
distinguishable on its facts. The plaintiff there received phone calls confirming receipt of a free telephone directory. Id. at *6.
The calls also stated that additional copies could be ordered but did not elaborate. See id. The court held at the complaint stage
that the call did not qualify as a dual purpose call. Id. As explained in the text, the voicemail messages here not only mentioned
return shipping service, but they invited the recipient to call to authorize those services. See Turin Decl. ¶¶ 9–10, ECF No. 102-
1.


                                                                17
    Case: 1:16-cv-03967 Document #: 120 Filed: 09/18/19 Page 18 of 19 PageID #:1194




find that, unlike the text messages, the voicemail messages left for Abdallah by the trace agents

expressly encouraged recipients to buy return shipping services.

         The record contains transcripts of two voicemails left by trace agents for Abdallah on

May 24 and 25, 2016. 7 The messages are substantially identical, so the first message follows:

         Hello, this is Raquel with FedEx International Trace Team. I’m calling regarding a
         package that was shipped to China with a tracking number 776162961490. The
         reason for our call is to inform you that the receiver has requested to leave the
         package and send the package back to you. So we need to know if you authorize
         and agree to have the package returned and agree to pay for the return fee using
         your FedEx account number. Please call us back as soon as possible to the phone
         number 1-800-247-4747. We need to have that information within the first 90 days
         of the package arrival at customs so that line will be on July 23rd. After that the
         package will be destroyed. Please call us back as soon as you can. The phone
         number is 1¬800-247-4747. Remember this option ends on July the 23rd. Thank
         you very much for shipping with FedEx. We appreciate your business. Please call
         us back.

Decl. of Eugene Turin ¶ 9, ECF No. 102-1 (voicemail left May 24, 2016); see also id. ¶ 10 (May

25, 2016, substantially the same); Resp. to SAF ¶ 9 (fact and contents of voicemail messages is

not disputed). In a light favorable to Abdallah, the repetition of the deadline in this message and

the threat of destruction can be found to be encouraging the return shipping option. Also, the

message explicitly invites a purchase, inviting the customer to return the call and “authorize”

payment for a return shipping service.

         Taken together, the foregoing evidence permits a reasonable jury to find that the trace

calls were “dual purpose” calls advertising or soliciting return shipping services. Although only

two voicemails have been transcribed, the jury may reasonably infer that the other calls were

similar. See Toney, 75 F. Supp. 3d at 746 (inferring purpose of first three calls plaintiff did not



7
  The transcription appears in the declaration of plaintiff's attorney. Counsel offers to provide a sound recording to the court
upon request and avers that he shared a copy of the recordings with defendants’ counsel. See Turin Decl. ¶ 9. Defendants do not
object to the record evidence in its present form. See Resp. to SAF ¶ 9.


                                                              18
    Case: 1:16-cv-03967 Document #: 120 Filed: 09/18/19 Page 19 of 19 PageID #:1194




answer from what transpired on fourth call from same phone number). The court acknowledges

defendants’ arguments that the trace program focuses on getting a package to its destination, but

there is evidence here that trace agents actively encouraged called parties to purchase return

shipping services and that FedEx’s evaluation system incentivized their behavior. 8 As in

Chesbro, the fact that the trace call agents provided defendants with other options does not

necessarily shield them from the TCPA. See Chesbro, 705 F.3d at 918; Toney, 75 F. Supp. 3d at

746.

                                                       IV. Conclusion

          For the reasons stated, plaintiff's motion for leave to file a third amended complaint is

denied, and defendants’ motion for summary judgment is granted in part and denied in part.

Count I of the second amended complaint is dismissed.




Date: September 18, 2019                                                      /s/
                                                                       Joan B. Gottschall
                                                                       United States District Judge




8
  Defendants cite several cases for the first time in their reply and make arguments not raised in their opening brief. See ECF
No. 114 at 4–6. Arguments made for the first time in a reply must be deemed waived. See United States ex rel. Berkowitz v.
Automation Aids, Inc., 896 F.3d 834, 843 (7th Cir. 2018) (citing Hess v. Reg–Ellen Mach. Tool Corp., 423 F.3d 653, 665 (7th
Cir. 2005)); UIRC–GSA Holdings Inc. v. William Blair & Co., 289 F. Supp. 3d 852, 863 (N.D. Ill. 2018) (citation omitted). The
court notes, however, that the district court cases cited by defendant are distinguishable for reasons similar to those given in the
discussion of Vroom in the text. See, e.g., Phan v. Agoda Co., 351 F. Supp. 3d 1257, 1262 (N.D. Cal. 2018) (text message
confirming booking with travel website was not a dual purpose advertisement).

                                                                 19
